    Case 18-10510                Doc 85          Filed 06/23/21 Entered 06/23/21 10:00:34                                         Desc Main
                                                   Document     Page 1 of 1
                                                                                                                r:11 I!\! n        rEE-P-A,....,IH-D---

                                                                                                                         ..   ,                 V
    B 2100A (Fonn2100A) (12/15)
                                                                                                                                     :� PAI[    �
                                                                                                                                                0:,
                                                                                                                                                �

                             UNITED STATES BANKRUPTCY COURT
                                                                                                                                                N
                                                       District of Massachusetts                                                                N
                                                                                                                                                z
                                                                                                                                                ::i
                                                                                                                                                �
    In re Elizabeth A LaRocco                                                                       Case No. 18-10510




                        TRANSFER OF CLAIM OTHER THAN FOR SECURITY
    A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 111 l(a). Transferee
    hereby gives evidence and notice pursuant to Rule 300l(e)(2), Fed. R. Bankr. P., of the transfer, other
    than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, as Trustee of
FWaBKPL Series I Trust                                                        Citibank, N.A., as trustee for CMLTl Asset Trust
                -
            Name of Transferee                                                         Name of Transferor

    Name and Address where notices to transferee                               Court Claim# (if known):     2-1
    should be sent:                                                            Amount of Claim:     $228,309.53
      c/o SN Servicing Corporation                                             Date Claim Filed:     03/09/2018
      323 Fifth Street
      Eureka, CA 95501
    Phone: l;l00.603.0836                                                      Phone: 800.495. 7166
    Last Four Digits of Acct#:     7209                                        Last Four Digits of Acct. #:               9915

    Name and Address where transferee payments
    should be sent (if different from above):



    Phone: _____________
    Last Four Digits of Acct #:_______



    I declare under penalty of perjury that the information provided in this notice is true and correct to the
    best of nw knowledge an<t\belief.

    By:        _j����
                      ��
                                                          -                    Date: 06/18/2021



    Penaltyfor making a false statement: Fine ofup to S500,000 or imprisonment for up to 5 yean, or both. 18 U.S.C. §§ 152 & 3571.
